DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claim(s) 32 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 23-30 and 34 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0144423 A1 to Tong et al. (hereinafter “Tong”) in view of US 2004/0044350 A1 to Martin et al. (hereinafter “Martin”) (both references previously of record).
Regarding claim 21, Tong discloses (see abstract, Figs. 8-10N, and [0052]-[0075]) a system for treating benign prostatic hypertrophy (see at least [0067]), comprising: a delivery device (100, Figs. 9A-D) housing an anchor assembly (assembly shown in Fig. 8), the delivery device includes an elongate member (104) integral to the delivery device (see Fig. 8, elongate member 104 is “essential to 
With respect to claim 21, Tong fails to specifically disclose wherein the sleeve comprises a plurality of segments and flexibility of the elongate member is varied via a control mechanism on the handle connected to the plurality of segments such that the elongate member has a flexible configuration and a rigid, straight configuration.  Tong further fails to specifically disclose: (claim 23) further comprising a wire connecting the plurality of segments to the mechanism on the handle; (claim 24) wherein the plurality of segments includes a leading segment and a proximal segment; (claim 25) wherein the mechanism on the handle is configured to withdraw the wire to contract the leading segment towards the proximal segment; (claim 26) wherein each of the plurality of segments has at least two ends and at least one of the plurality of segments has at least one rounded end; (claim 27) wherein each of the plurality of segments has at least two ends and at least two of the plurality of segments have nesting ends; (claim 28) wherein the plurality of segments is configured such that when a first segment is rotated in a first direction with respect to a second segment, the first segment and second segment mechanically engage each other to decrease the flexibility of the sleeve; (claim 29) wherein the plurality of segments is configured such that when the first segment is rotated in a second direction opposite the first direction, the first segment and second segment mechanically disengage each other to increase the flexibility of the sleeve; and (claim 30
Martin discloses (see abstract; Figs. 1 and 5-10E; and [0005], [0011], [0017]-[0018], & [0058]-[0077]), in the same field of endeavor of access sheaths for endoluminaly accessing a body cavity (see [0005]) such as a urethra (see [0018]), a delivery device (10) including an elongate member (11) extending from a handle (20) of the delivery device, wherein the elongate member is formed of a sleeve comprising a plurality of segments (articulating members 18, which are hollow inside and define a lumen 16 as shown in Fig. 1, therefore, articulating members 18 define a sleeve) and flexibility of the elongate member is varied (see [0070]-[0077]) via a control mechanism on the handle (e.g., actuators 22/24/26, Fig. 1 and [0059], which are structures capable of varying flexibility in conjunction with wire 80) connected to the plurality of segments (via wire 80, see Fig. 5 and [0071]) such that the elongate member has a flexible configuration and a rigid, straight configuration (see [0070]-[0073], can be in a locked configuration (and thus rigid) when straight if desired – the mechanism allows for the locked configuration to apply to any orientation of the device, whether curved or straight); wherein the sleeve comprises a plurality of segments (18, Fig. 5, see [0070]-[0077]); a wire (80) connecting the plurality of segments to the mechanism on the handle (see Fig. 5 and [0071]); wherein the plurality of segments includes a leading segment (e.g., any segment 18 in Fig. 5 having at least one segment 18 to the right of it in Fig. 5 (in the proximal direction) and a proximal segment (e.g., any segment 18 in Fig. 5 having at least one segment 18 to the left of it (in the distal direction));  wherein the mechanism on the handle is configured to withdraw the wire to contract the leading segment towards the proximal segment (see [0070]-[0073]); wherein each of the plurality of segments has at least two ends (base 88 and dome 86) and at least one of the plurality of segments has at least one rounded end (dome 86) (see Figs. 5-6A and [0070]); wherein each of the plurality of segments has at least two ends (base 88 and dome 86) and at least two of the plurality of segments have nesting ends (see Fig. 5 and [0070]); wherein the plurality of segments is configured such that when a first segment is rotated in a first direction with respect to a second segment, the first segment and second segment mechanically engage each other to decrease the 

Regarding claim 34
Tong fails to specifically disclose, with respect to claim 34, wherein the elongate member is formed of a first arm section connected by a first joint to a second arm section and the first joint constrains the first and second arm sections to articulate in only a single plane.  Tong further fails to specifically disclose (claim 36) further comprising a third arm section connected via a second joint to the second arm section; and (claim 37) wherein the second joint allows the second and third arm sections to articulate in the same single plane as the first and second arm sections.
Martin discloses (see abstract; Figs. 1-2D and 5-10E; and [0005], [0011], [0017]-[0018], & [0058]-[0077]), in the same field of endeavor of devices for endoluminally accessing a body cavity (see [0005]) such as a urethra (see [0018]), a delivery device (10) including an elongate member (11) extending from a handle (20) of the delivery device, wherein the elongate member is formed of a first arm section (portion of articulating members 18 proximal of primary curve 40, Fig. 2A) connected by a first joint (formed by pin 93, see [0077]) to a second arm section (portion of articulating members 18 distal of primary curve 40, Fig. 2A) and the first joint constrains the first and second arm sections to articulate only in a single plane (see [0061]-[0062] and Fig. 2A; the device only need be articulated in a certain plane to achieve the desired orientation within the anatomy – note that [0061]-[0062] states that the primary curve only lies in a single plane – plane X; and that the articulating members may, but are not required, to further articulate in the same or different planes, thus there is a configuration at least where a single primary curve orients the device in the desired orientation and thus allows articulation in only a single plane, see also [0071], the pullwire or pullwires necessary to deflect the first/second arm sections at the first joint in the X plane would be different than pullwires needed to further deflect in other planes, thus the first joint, manipulated by only the first pullwire or pullwires, would only be able to articulate in the single plane), further comprising a third arm section (portion of articulating members 18 distal of secondary curve 46, Fig. 2B) connected via a second joint (formed by pin 93, see [0077]) to the second arm section (portion of articulating members 18 distal of primary curve 40 and proximal of .

Claims 31-32 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tong in view of US 5,441,485 to Peters (hereinafter “Peters”) (previously of record).
Regarding claim 31, Tong discloses (see abstract, Figs. 8-10N, and [0052]-[0075]) a system for treating benign prostatic hypertrophy (see at least [0067]), comprising: a delivery device (100, Figs. 9A-D) housing an anchor assembly (assembly shown in Fig. 8), the delivery device includes an elongate member (104) integral to the delivery device (see Fig. 8, elongate member 104 is “essential to completeness” of the delivery device as the delivery device does not function without an elongate member [this is a definition of “integral” according to Merriam-Webster.com Dictionary]) and extending from a handle (102) of the delivery device and a needle (230) near a distal end of the elongate member wherein the needle is configured to deliver at least a distal component of the anchor assembly (see at least [0065]), wherein the elongate member is formed of a sleeve (see [0064], since needle assembly 230 is advanced from within elongate member 104, then elongate member is formed of a sleeve which surrounds and contains needle assembly 230 until it is advanced out of the sleeve).
With respect to claim 31, Tong fails to specifically disclose wherein the elongate member formed of a sleeve comprises an inflatable portion and the elongate member has a flexible configuration claim 32) a pump source connected to the handle and wherein the mechanism on the handle controls the flow of a fluid from the pump source to the sleeve; and (claim 38) wherein inflation of the inflatable portion changes the elongate member from the flexible configuration to the rigid, straight configuration.  Note that Tong discloses using the system by inserting it into the urethra (see at least [0062]).
Peters discloses (see abstract; Figs. 1-3; and Col. 1, line 66 - Col. 2, line 17 & Col. 2, line 51 – Col. 3, line 13), in the same field of endeavor, a system for treating urinary disorders comprising an elongate member (10 + 14) formed of a sleeve (both 14 and 10, together or alone, define inner lumens as shown in Figs. 2-3, therefore constituting a sleeve), the sleeve comprising an inflatable portion (see Fig. 3) and the elongate member has a flexible configuration and a straight, rigid configuration (see Figs. 2-3, Fig. 2 shows the uninflated configuration and thus is a flexible configuration because the walls are made of a flexible material (Col. 2, lines 55-56) and therefore the outer surface of the “elongate member” of catheter 10 and sheath 14 is relatively flexible and Fig. 3 shows a straight configuration (the longitudinal axis of the tube 10 and/or sheath 14 is straight along the entire length of the device), which would be rigid because as one of ordinary skill would understand, inflatable elements get stiffer and thus less flexible as more and more inflation fluid is compressed into the space defined by the inflation element – see also Applicant’s own specification at [0081], which similarly explains that flexibility can be varied by altering the amount of pressure provided to an empty chamber, thus “elongate member” of catheter 10 and sheath 14 would be in a rigid, straight configuration); and a pump source (source of injection of water or air; see Col. 2, lines 61-66) connected to the handle and wherein the mechanism on the handle controls the flow of a fluid from the pump source to the sleeve (valves are known in the art for controlling flow of a fluid), wherein inflation of the inflatable portion changes the elongate member from the flexible configuration to the rigid, straight configuration (see Figs. 2-3 and Col. 2, line 61 – Col. 3, line 13) for the purpose of minimizing the diameter of the catheter inserted into the urethra which 

Response to Arguments

Applicant's arguments filed 12/16/2020 with respect to the claims, as amended, have been fully considered but, upon further consideration, they are not persuasive.
Applicant amended the claims to clarify that the elongate member is integral to the delivery device and that the elongate member is formed of a sleeve.  This amendment changes the applied rejection above because the elongate member and sleeve were previously separate components (the sleeve was a subcomponent of the elongate member), whereas now the claims recite that the elongate member is formed of the sleeve, thus, the elongate member and the sleeve can be the same structure.  
Applicant alleges that that it is implicit through the disclosure that elongate member 104 is not a separate sheath, but is fixedly connected to the delivery device.  The claim amendment does indeed clarify this distinction.  Applicant alleges that Tong discloses that the sheath is separate from the elongate member.  The Examiner agrees – the sheath is not the same component as the elongate member.  The claims previously recited these two components as separate elements, but now recites that they are the same element.  Therefore, the rejection no longer relies on the “sheath” disclosed by Tong, because the claimed “sleeve” has been clarified by Applicant to NOT be a separate element from the elongate member.  Therefore, Applicant’s arguments are moot because the rejection no longer relies on a separate sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771